Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
2.	Claims 7, 9, and 11 - 12 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	The present invention is directed to a method for activating semi-persistent CSI-RS and CSI-IM resources. Each independent claim identifies the uniquely distinct features: 

Regarding claim 7, a terminal device comprising:
higher layer processing circuitry configured to:
receive a configuration of a resource for a channel state information-reference signal (CSI-RS),
receive a configuration indicating semi-persistent transmission of the CSI-RS,
receive a configuration of a channel state information-interference measurement (CSI-IM) resource, and
receive a first medium access control (MAC) control element (CE) and a second MAC CE,
wherein the first and second MAC CEs include information indicating whether to activate the CSI-RS and whether to activate the CSI-IM resource;
reception circuitry configured to:
receive a physical downlink shared channel (PDSCH),
receive the first MAC CE in a first slot, and
receive the second MAC CE in a second slot; and
measurement circuitry configured to:
measure channel state information (CSI) based on the CSI-RS,
wherein;
the CSI-RS is activated by the first MAC CE,
the PDSCH is not mapped on the resource for the CSI-RS, and
the CSI-IM resource is activated by the second MAC CE.

	Regarding claim 9, a base station device comprising:
	higher layer processing circuitry configured to:
transmit a configuration of a resource for a channel state information-reference signal (CSI-RS),
transmit a configuration indicating semi-persistent transmission of the CSI-RS,
transmit a configuration of a channel state information-interference measurement (CSI-IM) resource, and
transmit a first medium access control (MAC) control element (CE) and a second MAC CE,
wherein the first and second MAC CEs include information indicating whether to activate the CSI-RS and whether to activate the CSI-IM resource;
transmission circuitry configured to:
transmit a physical downlink shared channel (PDSCH^
transmit the first MAC CE in a first slot, and
transmit the second MAC CE in a second slot; and reception circuitry configured to:
receive channel state information (CSI) which is based on the CSI-RS,
wherein;
the CSI-RS is activated by the first MAC CE,
the PDSCH is not mapped on the resource for the CSI-RS, and
the CSI-IM resource is activated by the second MAC CE.

	Regarding claim 11, a communication method for a terminal device, the communication method comprising:
	receiving a configuration of a resource for a channel state information-reference signal (CSI-RS);
receiving a configuration indicating semi-persistent transmission of the CSI-RS;
receiving a configuration of a channel state information-interference measurement (CSI-IM) resource;
receiving a first medium access control (MAC) control element (CE) in a first slot and a second MAC CE in a second slot,
wherein the first and second MAC CEs include information indicating whether to activate the CSI-RS and whether to activate the CSI-IM resource;
receiving a physical downlink shared channel (PDSCH); and 
measuring channel state information (CSI) based on the CSI-RS, 
wherein;
the CSI-RS is activated by the first MAC CE,
the PDSCH is not mapped on the resource for the CSI-RS, and
the CSI-IM resource is activated by the second MAC CE.

	Regarding claim 12, a communication method for a base station device, the communication method comprising:
transmitting a configuration of a resource for a channel state information-reference signal (CSI-RS);
transmitting a configuration indicating semi-persistent transmission of the CSI-RS;
transmitting a configuration of a channel state information-interference measurement (CSI-IM) resource,
transmitting a first medium access control (MAC) control element (CE) in a first slot and a second MAC CE in a second slot,
wherein the first and second MAC CEs include information indicating whether to activate the CSI-RS and whether to activate the CSI-IM resource;
transmitting a physical downlink shared channel (PDSCH); and
receiving channel state information (CSI) which is based on the CSI-RS,
wherein;
the CSI-RS is activated by the first MAC CE,
the PDSCH is not mapped on the resource for the CSI-RS, and
the CSI-IM resource is activated by the second MAC CE.


The closest prior art, Wei discloses conventional method for energy efficient CSI measurement, either singularly or in combination, fail to anticipate or render the above features obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUVENA LOO whose telephone number is (571)270-1974.  The examiner can normally be reached on M-F 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JUVENA W LOO/Examiner, Art Unit 2473                                                                                                                                                                                                        
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473